COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       In re Sunbelt Rentals, Inc.

Appellate case number:    01-14-00765-CV

Trial court case number: 2013-65334

Trial court:              151st District Court of Harris County

        On September 15, 2014, relator, Sunbelt Rentals, Inc., filed a petition for writ of
mandamus and a motion for temporary relief. Relator seeks temporary relief “concerning the
production of documents as ordered or production of [Michael] Ford for deposition until such
time as this Court considers the merits” of relator’s petition. The motion is granted. The portions
of the trial court’s July 17, 2014 order that require relator to answer Interrogatory 4, and provide
documents responsive to Requests for Production 6, 12, 19, and 29 are stayed. Further, the
deposition of Michael Ford, currently noticed for 10:00 a.m. on September 19, 2014, is stayed.
The stay is effective until disposition of relator’s petition for writ of mandamus or further order
of this Court. See TEX. R. APP. P. 52.10(b).

        The Court requests a response to the petition for writ of mandamus from the real party in
interest, Julie Rogers, as Next Friend of Dalton Rogers, a Minor. The response, if any, is due to
be filed with this Court no later than September 30, 2014.

       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: September 16, 2014